Lundberg Stratton, J.,
concurring. There are four situations where temporary total disability compensation is terminated. It is not payable when the claimant (1) has returned to work, (2) is medically able to return to the former position of employment, (3) has declined suitable alternate employment, or (4) has attained permanency of the disability. R.C. 4123.56(A); State ex rel. Ramirez v. Indus. Comm. (1982), 69 Ohio St.2d 630, 23 O.O.3d 518, 433 N.E.2d 586; Vulcan Materials Co. v. Indus. Comm. (1986), 25 Ohio St.3d 31, 25 OBR 26, 494 N.E.2d 1125. Because the majority’s opinion narrowly addresses only those situations where there is conflicting medical evidence concerning the claimant’s maximum medical improvement, I agree that, so long as the claimant’s attending physician continues to certify the claimant as temporarily and totally disabled, TTD compensation should continue until a termination order is rendered.
The majority’s conclusion does not appear to apply to the claimant who satisfies any one of the first three categories that terminate a claimant’s right to TTD compensation, or when there is uncontested evidence that the claimant has reached MMI. In those instances, TTD is no longer payable on the date that the claimant has indisputably reached MMI and recoupment of overpayment is available from the undisputed date of termination.
However, in situations where there is conflicting evidence as to whether or when MMI has been attained, the existence of a conflicting report from a nonattending physician is merely evidence to present at the hearing. AT & T Technologies, Inc. v. Indus. Comm. (1993), 68 Ohio St.3d 55, 58, 623 N.E.2d 63, 65. The purpose of the administrative hearing is to determine, based upon the conflicting reports, whether the claimant has reached MMI. Until the issue is resolved, the claimant remains entitled to receive TTD compensation pursuant to the existing order so long as the claimant’s attending physician provides medical certification of the continuing disability. Thus, I concur with the majority’s holding that payment of TTD should terminate on the date of the hearing resolving the dispute, not the date offered in the conflicting medical report. Under this scenario, recoupment of overpayments is not at issue because, until the termination order is issued, the claimant has met all the conditions of, and is entitled to, the TTD compensation.
Therefore, to the extent that the majority’s opinion strikes a fair balance between the rights of the injured worker and the rights of the employer, I concur.